DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant previously filed claims 11-30. Claims 11 and 30 have been amended, and claim 27 has been cancelled. Accordingly, claims 11-26 and 28-31 are pending in the current application.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11-26 and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka et al. (US 20090153985 A1) in view of Inoue et al. (US 20110298925 A1).
Regarding Claim 11, Nagaoka et al. teaches a camera module (Abstract) comprising: 
a front body comprising: a lens barrel accommodating portion, a planar portion comprising a planar surface extending from the lens barrel accommodating portion in an outer circumferential direction (Figures 1-3; Paragraphs 290-292), and a flange portion extending downward from the planar portion (Paragraph 348)
a lens barrel disposed in the front body (Paragraph 304); 
at least one lens disposed in the lens barrel (Paragraph 305); 
a rear body coupled to the front body (Figures 3; Paragraphs 289); and 
a substrate portion disposed in the rear body, and disposed below the lens barrel (Paragraph 291; Paragraphs 298), 
wherein the planar portion comprises a thermal bonding groove formed on a lower surface of the planar portion (Paragraphs 243-244; Paragraph 355; Paragraph 391), 
a thermal bonding portion and disposed on the thermal bonding groove (Paragraphs 243-244; Paragraph 355; Paragraph 391), and 
wherein the thermal bonding portion overlaps with the at least one lens in a direction perpendicular to an optical axis direction (Paragraphs 243-244; Paragraph 355; Paragraph 391).  
However, Nagaoka et al. does not explicitly teach that “the rear body comprises a thermal bonding portion protruding from an upper surface of the rear body, the thermal bonding portion being disposed on and contacting the thermal bonding groove”.
Inoue et al., however, teaches that the rear body comprises a thermal bonding portion protruding from an upper surface of the rear body, the thermal bonding portion being disposed on and contacting the thermal bonding groove (Figure 3; Paragraph 35; Paragraph 83)
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the camera module of Nagaoka et al. to include the rear body with thermal bonding of Inoue et al. in order to exhibit efficiently the optical performance set for the imaging optical system (See Paragraph 41).
Regarding Claim 12, Nagaoka et al. and Inoue et al. teach the camera module according to claim 11, the camera module comprising a gasket disposed between the front body and the rear body, wherein the gasket is spaced apart from the thermal bonding portion (Paragraph 347)
Regarding Claim 13, Nagaoka et al. and Inoue et al. teach the camera module according to claim 12, wherein the flange portion comprises an upper end, and a lower end disposed on an inner side of the upper end, and wherein the gasket covers the lower end of the flange portion (Paragraph 347-348).  
Regarding Claim 14, Nagaoka et al. and Inoue et al. teach the camera module according to claim 13, wherein the rear body comprises a gasket support portion protruding from an inner surface of the rear body, and Reply to Office Action of January 23, 2020Page 3 of 9wherein the gasket is pressed by the gasket support portion (Paragraph 347-348).  
Regarding Claim 15, Nagaoka et al. and Inoue et al. teach the camera module according to claim 14, wherein the gasket support portion overlaps with the upper end of the flange portion in the optical direction (Paragraph 347-348).  
Regarding Claim 16, Nagaoka et al. and Inoue et al. teach the camera module according to claim 15, wherein the gasket support portion is not overlapped with the lower end of the flange portion in the optical direction (Paragraph 347-348).  
Regarding Claim 17, Nagaoka et al. and Inoue et al. teach the camera module according to claim 15, wherein an upper surface of the gasket contacts with a lower surface of the upper end of the flange portion, a lower surface of the gasket contacts with an upper surface of the gasket support portion (Paragraph 347-348).  
Regarding Claim 18, Nagaoka et al. and Inoue et al. teach the camera module according to claim 17, wherein a side surface of the gasket is disposed adjacent to an inner surface of the rear body and a side surface of the lower end of the flange portion (Paragraph 347-348).  
Regarding Claim 19, Nagaoka et al. and Inoue et al. teach the camera module according to claim 13, wherein the thermal bonding groove of the planar portion is disposed outside the flange portion (Paragraphs 243-244; Paragraph 355; Paragraph 391)
Regarding Claim 20, Nagaoka et al. and Inoue et al. teach the camera module according to claim 13, wherein a width of the thermal bonding groove is wider than a width of the thermal bonding portion (Paragraphs 243-244; Paragraph 355; Paragraph 391).  
Regarding Claim 21, Nagaoka et al. and Inoue et al. teach the camera module according to claim 20, wherein an upper surface of the thermal bonding portion contacts with an inner surface of the thermal bonding groove (Paragraphs 243-244; Paragraph 355; Paragraph 391).  
Regarding Claim 22, Nagaoka et al. and Inoue et al. teach the camera module according to claim 21, wherein the thermal bonding portion is thermal bonded to the thermal bonding groove by laser welding, and wherein the shortest distance between a surface of the gasket and a laser irradiating portion irradiated with a laser in the thermal bonding portion is 2 mm or more (Paragraph 22; Paragraphs 243-244; Paragraph 355; Paragraph 391).  
Regarding Claim 23, Nagaoka et al. and Inoue et al. teach the camera module according to claim 22, wherein the laser is irradiated from an upper side of the planar portion of the front body (Paragraph 22; Paragraphs 243-244; Paragraph 355; Paragraph 391).  
Regarding Claim 24, Nagaoka et al. and Inoue et al. teach the camera module according to claim 23, wherein the front body and the rear body comprise a plastic material mixed with carbon or metal (Paragraphs 291-298).  
Regarding Claim 25, Nagaoka et al. and Inoue et al. teach the camera module according to claim 11, wherein the thermal bonding groove is spaced apart an outer circumferential surface of the planar portion of the front body, wherein the planar portion comprises a first portion and a second portion formed on the lower surface of the planar portion, wherein the thermal bonding groove is disposed between the first portion and the second portion, wherein the first portion of the planar portion is disposed outside the second portion of the planar portion, and wherein a length of the second portion from a bottom surface of the thermal bonding groove in the optical axis direction is greater than a length of the first portion (Paragraph 22; Paragraphs 243-244; Paragraph 355; Paragraph 391).  
Regarding Claim 26, Nagaoka et al. and Inoue et al. teach the camera module according to claim 12, wherein the gasket is ring-shaped and made of a rubber material (Paragraph 347-348).  
Regarding Claim 28, Nagaoka et al. and Inoue et al. teach the camera module according to claim 11, wherein the lens barrel accommodating portion, the planar portion, and the flange portion are formed integrally (Paragraphs 291-298).  
Regarding Claim 29, Nagaoka et al. and Inoue et al. teach the camera module according to claim 11, wherein at least one portion of the front body is disposed in the rear body (Paragraphs 291-298).  
Method of manufacturing claim 30 is drawn to the method of manufacturing associated apparatus claimed in claim 11 and has similar limitations as those discussed above. Furthermore, Nagaoka et al. teaches a camera module manufacturing method (Paragraphs 114-119).
Regarding Claim 31, Nagaoka et al. and Inoue et al. teach the camera module according to claim 11, wherein the substrate portion comprises a first substrate, a second substrate, and a third substrate, wherein the first substrate is spaced apart from the third substrate and connected to the third substrate by the second substrate (Paragraphs 296-299; Paragraph 306).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAN MAHMUD/
Primary Examiner, Art Unit 2483